DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 1) species 3, bioreactor (For claims 2-4), 2) species 3, reagent receptacles individually connected to the growth module (For claims 5-7), 3) species 3, bioreactor (For claims 10-15 and 24-26) and 4) species 1, sensor port (For claims 27-28) in the reply filed on 10-20-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-30 are pending.  Claims 1, 4, 7-9, 14-27 and 29-30 and species 1) species 3, bioreactor (For claims 2-4), 2) species 3, reagent receptacles individually connected to the growth module (For claims 5-7), 3) species 3, bioreactor (For claims 10-15 and 24-26) and 4) species 1, sensor port (For claims 27-28) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-10-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 5-31-22 only contains 30 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-9, 14-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “allow the viral vector to integrate into the mammalian cell DNA” in lines 21-22 of claim 1 is vague and renders the claim indefinite.  It is unclear whether the “mammalian cell DNA” means the cellular genomic DNA or any type of DNA within the cell.  The cell has a lot of mitochondria, which contains its own mitochondria DNA.  Extrachromosomal circular DNA also can be found in cell nuclei or cell cytoplasm.  Therefore, it is unclear which type of mammalian DNA is intended in the claim.  Claims 4, 7-9, 14-27 and 29-30 depend from claim 1 but fail to clarify the indefiniteness.
The term “iPSCs” in claim 8 is vague and renders the claim indefinite.  The term “iPSCs” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “iPSCs” would be remedial.
The phrase “an MOI of <0.05-1.0” in line 2 of claim 21 is vague and renders the claim indefinite.  It is unclear whether the phrase “<0.05-1.0” means smaller than 0.05 to 1.0 or smaller than the range “0.05-1.0”.  If it means smaller than 0.05 to 1.0, then, it would encompass 0 to 1.0.  If it means smaller than the range “0.05-1.0”, then, it would encompass the range of smaller than 0.05.
The phrase “an MOI of <0.1-0.5” in line 2 of claim 22 is vague and renders the claim indefinite.  It is unclear whether the phrase “<0.1-0.5” means smaller than 0.1 to 0.5 or smaller than the range “0.1-0.5”.  If it means smaller than 0.1 to 0.5, then, it would encompass 0 to 0.5.  If it means smaller than the range “0.1-0.5”, then, it would encompass the range of smaller than 0.1.
The phrase “an MOI of <0.1-0.3” in line 2 of claim 23 is vague and renders the claim indefinite.  It is unclear whether the phrase “<0.1-0.3” means smaller than 0.1 to 0.3 or smaller than the range “0.1-0.3”.  If it means smaller than 0.1 to 0.3, then, it would encompass 0 to 0.3.  If it means smaller than the range “0.1-0.3”, then, it would encompass the range of smaller than 0.1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-9, 16-17, 19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-12 and 16-21 of U.S. Patent No. 11,268,088 (‘088). Although the claims at issue are not identical, they are not patentably distinct from each other because, although drawn to different scopes, they encompass the same invention and are obvious variants thereof.
Claims 1, 4, 7-9, 16-17 and 21-23 of the instant invention are directed to a method of performing nucleic acid-guided nuclease editing in mammalian cells in an automated closed editing instrument comprising passaging mammalian cells, in an automated closed cell editing instrument comprising a growth module and a liquid handling system, into smaller aggregates when the aggregates exceed 50-300 microns in size, delivering a library of viral particles to the mammalian cells in the growth module at a multiplicity of infection (MOI) such that each mammalian cell receives one viral particle or no viral particle, wherein the viral particles comprise viral vector comprising an pair of gRNA coding sequence and donor DNA, providing conditions to allow the viral vector to integrate into the mammalian cell DNA, enriching for mammalian cells with an integrated viral vector, delivering a nucleic acid-guided nuclease or nuclease fusion or coding sequence coding the same to the enriched mammalian cells, and providing conditions to allow editing to take place in the mammalian cells.  Claim 4 specifies the growth module is a bioreactor.  Claim 7 specifies the liquid handling system comprises reagent receptacles individually connected to the growth module.  Claims 8-9 specify the mammalian cells are iPSCs and primary cells, respectively.  Claims 16-17 and 19 specify the viral vector is a lentiviral vector, an adeno-associated virus vector and an oncoretrovirus vector, respectively.  Claims 21-23 specify the viral vector is delivered to the cells on microcarriers at an MOI of <0.05-1.0, <0.1-0.5 and <0.1-0.3, respectively.
Claims 1-5, 11-12 and 16-21 of ‘088 are directed to a method of transducing, transfecting, and perfomring nucleic acid-guide nuclease editing in mammalian cell in an automated closed editing instrument comprising providing an automated closed cell editing instrument comprising a growth module and a liquid handling system, transferring cell growth medium, first microcarriers and mammalian cells to the growth module via the liquid handling system, growing the mammalian cells on first microcarriers in the growth module, synthesizing and amplifying a library of editing cassette off-instrument, wherein each editing cassette comprises a different gRNA and donor DNA, inserting editing cassettes into a viral backbone to produce viral particles off-instrument, delivering the viral particles to the mammalian cells in the growth module at a multiplicity of infection (MOI) such that each mammalian cell receives one cell or no cell, providing conditions to allow the viral vector to integrate into the mammalian cell DNA, enriching for cells with an integrated viral vector, delivering a nucleic acid-guide nuclease or nuclease fusion or a coding sequence for said nuclease synthesized off-instrument to the enriched mammalian cells in the growth module via the liquid handling system and providing conditions to allow editing in the mammalian cells.  Claim 2 specifies the growth module is a bioreactor.  Claim 3 specifies the liquid handling system comprises reagent receptacles individually connected to the growth module.  Claims 4-5 specify the mammalian cells are iPSCs and primary cells, respectively.  Claims 11-12 specify the first and/or second microcarriers range in size from 30-1200 microns in diameter and 50-150 microns in diameter, respectively.  Claims 16-17 and 19 specify the viral vector is a lentiviral vector, an adeno-associated virus vector and an oncoretrovirus vector, respectively.  Claims 18 and 20-21 specify the viral vector is delivered to the cells on microcarrier at an MOI of <0.1-0.5, <0.1-0.3 and <0.05-1.0, respectively.
The ’088 does not specifically teach passaging the mammalian cells into smaller aggregates when the aggregates exceed 50-300 microns in size.  However, ‘088 does teach growing mammalian cells on microcarriers and the size of the microcarrier is 30-1200 microns in diameter and 50-150 microns in diameter.  The range of 30-1200 microns encompass 50-300 microns and the range of 50-150 microns is right within the range of 50-300 microns.  Thus, it would be obvious for one of ordinary skill in the art to grow the mammalian cells into smaller aggregates when the aggregates exceed 50-300 microns in size in view of the disclosure of ‘088 and there is reasonable expectation of success to do so.  Therefore, claims 1, 4, 7-9, 16-17, 19 and 21-23 of the instant invention would be obvious to one of ordinary skill in the art in view of the disclosure of claims 1-5, 11-12 and 16-21 of U.S. Patent No. 11,268,088 (‘088).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632